Douglas, J.,
concurring. I concur with the judgment of the majority and its opinion. I write separately to further define what I believe the statute, R.C. 4905.34, says.
In several recent cases, a majority of this court has taken some umbrage with actions of the Public Utilities Commission. Such activity should not be misinterpreted as expressing any lack of confidence in or dissatisfaction with the commission. It is my impression that the court’s policy of giving great deference to the commission, as it goes about its Herculean tasks, has not changed. There just are times when a majority of the court feel constrained, given our constitutional and statutory mandates, to respectfully disagree with the commission over statutory and/or case law interpretations. The case at bar is one of those instances.
I read R.C. 4905.343 to be straightforward and unambiguous. It says, in part, that there is nothing preventing “ * * * any public utility * * * from granting *473any of its property for any public purpose * * (Emphasis added.) “Public purpose” is defined as “•* * * a term of classification to distinguish the objects for which, according to settled usage, the government is to provide, from those which, by the like usage, are left to private interest, inclination, or liberality.” Black’s Law Dictionary (6 Ed. Rev.1990) 1231. “Property” is defined as “[t]hat which is peculiar or proper to any person; that which belongs exclusively to one.
“The word is also commonly used to denote everything which is the subject of ownership, corporeal or incorporeal, tangible or intangible, visible or invisible, real or personal; everything that has an exchangeable value or which goes to make up wealth or estate. * * *
<< * * *
“Goodwill is property * * *.
“ * * * ‘Property’ means anything of value, including real estate, * * * contract rights, choses-in-action and other interests in or claims to wealth * * * [and] electric or other power.” Black’s Law Dictionary at 1216-1217.
“Grant” is defined as “[t]o bestow; to confer upon some one other than the person or entity which makes the grant. * * * To bestow or confer, with or without compensation, a gift or bestowal by one having control or authority over ^ ^ ^
“ * * * Transfer of property real or personal by deed or writing.” Black’s Law Dictionary at 699.
It is clear (1) that appellant is a public utility, (2) that the operation of the Mahoning County jail facility is a public purpose, (3) that the product generated by appellant is property, and (4) that appellant granted, in writing, its property for a public purpose.
While the statute, R.C. 4905.34, enters into a further description of the types of activities that can generate reduced rates or free service lawfully, that does not change or even modify the plenary authority of a utility to grant “any of its property for any public purpose.” That should be the end of our inquiry and should have been the end of the inquiry by the commission. Our decision should not be read more broadly than this interpretation.
I concur.

. R.C. 4905.34 currently provides:
“Chapters 4901., 4903., 4905., 4907., 4909., 4921., and 4923. of the Revised Code do not prevent any public utility or railroad from granting any of its property for any public purpose, or granting reduced rates or free service of any kind to the United States, to the state or any political subdivision of the state, for charitable purposes, for fairs or expositions, to a law enforcement officer residing in free housing provided pursuant to section 3735.43 of the Revised Code, or to any officer or employee of such public utility or railroad or the officer’s or employee’s family. All contracts and agreements made or entered into by such public utility or railroad for such use, reduced rates, or *473free service are valid and enforcible [sic] at law. As used in this section, ‘employee’ includes furloughed, pensioned, and superannuated employees.”